Citation Nr: 0944383	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-41 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post subarachnoid hemorrhage, to include as secondary to 
service-connected migraine headaches.

2.  Entitlement to service connection for residuals of 
bilateral pulmonary emboli, status post placement of 
Greenfield filter, to include as secondary to service- 
connected migraine headaches.

3.  What evaluation is warranted for migraine headaches?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for residuals of status post subarachnoid 
hemorrhage, residuals of bilateral pulmonary emboli, and 
denied entitlement to an increased rating for migraine 
headaches.

In February 2008, the Board remanded the service connection 
issues for further development.  In its remand, the Board did 
not list the increased rating issue as an issue on appeal.  
The Board acknowledges that the Veteran perfected an appeal 
to the issue of entitlement to an increased rating for 
migraine headaches.  Although in May 2006, the RO granted a 
50 percent disability rating for migraine headaches, i.e., 
the maximum schedular rating, the Veteran has not withdrawn 
that issue.  Given the theoretical potential for an 
extraschedular rating, the assignment of the maximum 
schedular rating is not considered a complete grant of 
benefits.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issue is also before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the remand, the Board directed the AMC to schedule the 
Veteran for neurological and pulmonary VA examinations.  The 
AMC did not schedule the Veteran for any examinations.  
Rather, it merely obtained medical opinions based on reviews 
of her claims file.  In addition, the VA doctor's opinion 
regarding a relationship between residuals of status post 
subarachnoid hemorrhage and migraine headaches was predicated 
on whether the Veteran had a subarachnoid hemorrhage in 
service and not whether migraine headaches caused or 
aggravated a post-service subarachnoid hemorrhage.  Thus, the 
medical opinion is inadequate.  In short, the AMC did not 
comply with the directives of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

Also, the Veteran authorized the release of records from Dr. 
Lanoue and from the Naval Regional Medical Center in 
Portsmouth, Virginia.  Her service treatment records from 
that facility are of record.  It is unknown whether she is 
claiming that she received post-service treatment at that 
facility, perhaps as a dependent spouse.  If she is referring 
to postservice treatment records not already associated with 
the claims file those should be obtained.

The Veteran submitted treatment records from Johns Hopkins 
and has not waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Hence, further development 
is required.  38 C.F.R. § 20.1304 (2009).

As discussed above, the issue of entitlement to an increased 
rating for migraine headaches is pending.  The Veteran 
underwent a VA examination in June 2006, subsequent to the 
November 2005 statement of the case.  The RO did not issue a 
supplemental statement of the case adjudicating the issue of 
an increased rating for migraine headaches with consideration 
of the report of the June 2006 VA examination, nor has it 
provided the Veteran with notice of the provisions of 
38 C.F.R. § 3.321 in a statement or a supplemental statement 
of the case.  Thus, further action is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the 
medical records from Dr. Lanoue.  The RO 
should associate any obtained records with 
the Veteran's claim folder.  

2.  The RO should ask the Veteran whether 
she received any post-service treatment at 
the Naval Regional Medical Center in 
Portsmouth, Virginia.  If the Veteran 
indicates that she has received such 
treatment, copies of any such records 
should be associated with the Veteran's VA 
claims folder.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  The Veteran should be afforded VA 
neurology and pulmonary examinations by 
appropriate board certified physicians.  
The claims file should be provided to the 
examiners prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report.

After performing the examination, the 
neurologist must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the Veteran showed 
signs and symptoms of a subarachnoid 
hemorrhage in service, to include in 
August and December 1995.  Further, the 
neurologist must address whether it is at 
least as likely as not that the Veteran's 
subarachnoid hemorrhage was caused or 
aggravated by her history of completely 
prostrating migraines.

The pulmonologist must address whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that bilateral 
pulmonary emboli were caused or aggravated 
by the Veteran's service-connected 
migraine headaches.  The examiner should 
further address the relationship, if any 
between the Veteran's subarachnoid 
hemorrhage and her history of bilateral 
pulmonary emboli.

Each examiner must provide a complete 
rationale for all opinions expressed must 
be provided.

4.  The Veteran is to be notified that it 
is her responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  After the development requested is 
complete, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
6.  Thereafter, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been fulfilled 
the RO must readjudicate the pending 
claims.  If any benefit is not granted, 
the Veteran must be furnished with a 
supplemental statement of the case which 
considers the June 2006 VA examination 
report, John Hopkins treatment records, 
any additional records secured, and 
38 C.F.R. § 3.321(b), as applicable.  The 
Veteran must then be afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

